
	
		I
		112th CONGRESS
		2d Session
		H. R. 4071
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Ms. Baldwin (for
			 herself and Mr. Ribble) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title VII of the Tariff Act of 1930 to provide
		  that the provisions relating to countervailing duties apply to nonmarket
		  economy countries.
	
	
		1.Short titleThis Act may be cited as the China
			 Hurts Economic Advancement Through Subsidies Act or CHEATS
			 Act.
		2.Application of
			 countervailing duties to nonmarket economies and strengthening application of
			 the law
			(a)In
			 GeneralSection 701(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1671(a)(1)) is
			 amended by inserting (including a nonmarket economy country)
			 after country each place it appears.
			(b)Effective
			 DateThe amendments made by subsection (a) apply to petitions
			 filed under section 702 of the Tariff Act of
			 1930 (19 U.S.C. 1671a) on or after October 1, 2006.
			
